DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
This application repeats a substantial portion of prior Application No. 10,413,620 filed 14 April 2003 disclosed in U.S. Pre-Grant Publication #2005/0126225 (now abandoned), & Application No. 11/319,957 filed 28 December 2005 & issued under U.S. Patent No. 7,976,360, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
NOTE: If the instant application is placed into condition for allowance, a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) should be filed used to overcome an actual rejection based on non-statutory double patenting since the above cited reference patent (U.S. Patent No. 7,976,360) either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Examiner’s Amendment
A number of telephone interviews with Attorney Lewis Brande were initiated by Examiner, beginning on 29 September 2022, to discuss possible authorization for an Examiner’s Amendment & the possible priority claim as discussed above.  However, the above issues cannot be resolved in the allotted time frame.  Along with claiming priority to the prior filed application as discussed above, the following amendments should be addressed in any response to this office action.
In The Specification
On Page 2, Line 15: --glass recyclables collected by recycling authorities tend to be a mixture of different colors-- replaced “glass recyclables collected by recycling authorities tend to be 10 a mixture of different colors”;
On Page 16, Line 6: --commenced in operation 710 to smooth the heat-treated polygonal-- replaced “commenced to smooth the heat-treated polygonal”; &
In the Abstract, Lines 1-2: -- Smooth, heat-treated glass fragments are created by placing a plurality of heat-treated glass fragments into-- replaced “An invention is provided for creating smoothed, heat-treated glass fragments. The invention includes placing a plurality of heat-treated glass fragments into”.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Ref. #710 used to describe an operation.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The number “10” in Line 15 of Page 2 appears to be a typographical error as discussed above;
Ref. #710, used to describe an operation step of the recited method, is not included in the drawings; &
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract includes self-evident, implied language, i.e. “An invention is provided for…” & “The invention includes…” in Lines 1-2.  Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: “the plurality of once heat-treated standard tempered glass fragments does not have fines located therein” as recited in Claim 7.
Examiner’s Notes
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
See the above discussion under Examiner’s Amendment for suggested amendments to overcome the above cited objections.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Jaunzemis et al., US #7,976,360
[Jaunzemis ('360)]


~Under 35 USC § 112~
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of  “wherein an unshielded human hand can safely hold a group of …” in claim 1, “making the broken processed … glass fragments safe to handle by a human hand without hand protection” & “resulting in broken non-cubical once heat-treated standard tempered glass fragments that are safe to handle without causing injury to the human hand” in Claim 9, “making the broken processed … glass fragments safe to handle by a human hand without hand protection” & “resulting in broken … glass fragments that are safe to handle without causing injury to the human hand” in Claim 15, & “being unsuitable for direct handling without protection” & “suitable for handling without protection” in Claim 21 is a relative term which renders the claim indefinite.  Each of the above terms is not defined by its respective claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure does not define requisite parameters for determining when &/or if glass fragments or beads are “safe to handle” or “unsuitable for direct handling”, e.g. quantity of fragments handled, applied pressure, etc.  Claims 2-8, 10-14, 16-20 & 22-24 depend either directly or indirectly on at least one of Claims 1, 9, 15 & 21 & are, therefore, similarly rejected.
~ Under 35 USC § 102 ~
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-13, 14-18 & 20-24 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Jaunzemis ('360).
In Re Claims 1-4, 6, 8-13, 14-18 & 20-24, Jaunzemis ('360) discloses:
Cl. 1. A once heat-treated standard tempered glass fragment (Throughout, including Abstract, Col. 2, Col. 3, Ln. 63-Col. 4, Ln. 10) suited for insertion onto a gas fired burner in an enclosure (At least Col. 3, Ln. 6-17: Glass fragments used in a fireplace or fire pit), the once heat-treated standard tempered glass fragment comprising:
a plurality of once heat-treated standard tempered glass fragments (Fragments #306, smoothed to form Smoothed Fragments #600) suitable to cover a gas burner having a plurality of gas emitting holes defined in the gas fired burner (Burners in gas-fired Fire Pit #900 & Fireplace #1000);
each member of the plurality of once heat-treated standard tempered glass fragments having a random shape of non-cubical polygonal regular and irregular shaped fragments with a sharp edge, a sharp corner and a sharp burr (Col. 5, Ln. 12-25: “Unique” Fracture Pattern #304 formed by breaking Sheets of Heat Treated Glass #302 indicates each Fragment #306 has a random shape);
each member of the plurality of once heat-treated standard tempered glass fragments is made from broken once heat-treated standard tempered glass plates made from glass sheets that are made from a modified "soda-lime" and having been heat-treated once, creating a once heat-treated standard tempered glass sheet thereby, the once heat-treated standard tempered glass sheet has a surface compression of at least 3,500 and up to 10,000 pounds-force per square inch (psi) (At least Col. 4, Ln. 28-36: The tempered glass is a silica-based mixture, & as indicated on P. 8, Line 17 to Page 9, Line 9 of the instant application, “The standard tempered glass is generally called “soda-lime”);
the plurality of once heat-treated standard tempered glass fragments being processed to force each member to rub against an adjacent member so as to slightly round each of the sharp edges, the sharp corners, and the sharp burrs (Throughout, including Abstract & “SUMMARY OF THE INVENTION” in Col. 2-3: The glass fragments are tumbled or vibrated, i.e. forced to rub together, to create smoothed glass fragments); and
wherein an unshielded human hand can safely hold a group of once heat-treated standard tempered glass fragments selected from the plurality of slightly rounded once heat-treated standard tempered glass fragments without bleeding or damage to a skin surface of the hand (At least Abstract: “suitable for direct handling without hand protection”).
Cl. 9. A fireplace with a gas burner that is producing a gas fire (Fireplace #1000 with a gas burner that produces Gas Fire #902), an improvement comprising:
a layer of broken non-cubical once heat-treated standard tempered glass fragments surrounding the gas fire (Fragments #904 surrounding Gas Flame #902);
the layer of non-cubical once heat-treated standard tempered glass fragments being made from broken once heat-treated standard tempered glass plates that have a surface compression of at least 3,500 and up to 10,000 pounds-force per square inch (psi) (Col. 4, Ln. 63-67: Smoothed, Heat-Treated Glass Fragments #904 fabricated in a process that creates a surface compression of 3,500-10,000 PSI);
the layer of broken non-cubical once heat-treated standard tempered glass fragments having a unique fracture pattern of non-cubical polygonal and irregular shaped fragments dependent upon the heat-treat temperature and quench of a glass sheet being made from a modified "soda-lime" composition, and having been heat-treated once creating a once heat-treated standard tempered glass sheet thereby, then breaking the once heat-treated standard tempered glass plates (Col. 5, Ln. 12-25: “Unique” Fracture Pattern #304 formed by breaking Sheets of Heat Treated Glass #302 indicates each Fragment #306 has a random shape; At least Col. 4, Ln. 28-36: The tempered glass is a silica-based mixture, & as indicated on P. 8, Line 17 to Page 9, Line 9 of the instant application, “The standard tempered glass is generally called “soda-lime”);
the layer of broken non-cubical once heat-treated standard tempered glass fragments formed from non-cubical once heat-treated standard tempered glass fragments having non-cubical polygonal regular and irregular shaped fragments sharp edges, sharp corners, and sharp burrs (Shards #202(x) & Fragments #306 comprising Sharp Edges #204, 308 & Burrs #206);
the layer of broken non-cubical once heat-treated standard tempered glass fragments having non-cubical polygonal regular and irregular shaped fragments and also having sharp edges, corners, and burrs the fragments then being processed to having slightly rounded sharp edges, slightly rounded sharp corners, and slightly rounded sharp burrs making the broken processed non-cubical once heat-treated standard tempered glass fragments safe to handle by a human hand without hand protection (At least Abstract: The smoothed fragments “are suitable for direct handling without hand protection”);
wherein the processing of the broken non-cubical once heat-treated standard tempered glass fragments causes the broken non-cubical once heat-treated standard tempered glass to impact each other, smoothing the sharp edges, the sharp corners, and the sharp burrs of the non-cubical once heat-treated standard tempered glass fragments, resulting in broken non-cubical once heat-treated standard tempered glass fragments that are safe to handle without causing injury to the human hand, wherein a majority of small glass fines have been removed from the broken non-cubical once heat-treated standard tempered glass fragments (Throughout, including Abstract & “SUMMARY OF THE INVENTION” in Col. 2-3: The glass fragments are tumbled or vibrated, i.e. forced to rub together, to create smoothed glass fragments);
and wherein the non-cubical once heat-treated standard tempered glass fragments do not distort, explode, or otherwise be damaged by the gas fire (Col. 9, Ln. 25-51); and
wherein the non-cubical once heat-treated standard tempered glass fragments provide a clean burning gas fire and radiate heat in a temperature range from 400º to 800º Fahrenheit providing increased efficiency and does not block the radiant heat of the non-cubical one heat-treated standard tempered glass fragments generated by the gas fire heating the once heat-treated standard tempered glass fragments, and also provides a clean burning soot free fire that does not produce carbon-monoxide (Col. 9, Ln. 25-51: Glass Fragments #904 are utilized in Firepalce #1000 to “radiate heat and allow increased efficiency”, i.e. reduce CO production).
Cl. 15. A fire pit with a gas burner (Fire Pit #900 with a burner that produces Gas Fire #902), an improvement comprising:
a layer of broken non-cubical once heat-treated standard tempered glass fragments surrounding the gas fire (Fragments #904 surrounding Gas Flame #902);
the layer of non-cubical once heat-treated standard tempered glass fragments being made from broken once heat-treated standard tempered glass plates that have a surface compression of at least 3,500 and up to 10,000 pounds-force per square inch (psi) (Col. 4, Ln. 63-67: Smoothed, Heat-Treated Glass Fragments #904 fabricated in a process that creates a surface compression of 3,500-10,000 PSI);
the layer of broken non-cubical once heat-treated standard tempered glass fragments having a unique fracture pattern dependent upon the heat-treat temperature and quench then breaking the once heat-treated standard tempered glass plates (Col. 5, Ln. 12-25: “Unique” Fracture Pattern #304 formed by breaking Sheets of Heat Treated Glass #302);
the layer of broken non-cubical once heat-treated standard tempered glass fragments formed from non-cubical once heat-treated standard tempered glass fragments having sharp edges, sharp corners, and sharp burrs (Shards #202(x) & Fragments #306 comprising Sharp Edges #204, 308 & Burrs #206);
the layer of broken non-cubical once heat-treated standard tempered glass fragments having sharp edges, sharp corners, and sharp burrs being processed to having slightly rounded sharp edges, slightly rounded sharp corners, and slightly rounded sharp burrs making the broken processed non-cubical once heat-treated standard tempered glass fragments safe to handle by a human hand without hand protection (At least Abstract: The smoothed fragments “are suitable for direct handling without hand protection”);
wherein the processing of the broken non-cubical once heat-treated standard tempered glass fragments causes the broken non-cubical once heat-treated standard tempered glass to impact each other, smoothing the sharp edges, the sharp corners, and the sharp burrs of the non-cubical once heat-treated standard tempered glass fragments, resulting in broken non-cubical once heat-treated standard tempered glass fragments that are safe to handle without causing injury to the human hand, wherein a majority of small glass fines have been removed from the broken non-cubical once heat-treated standard tempered glass fragments (Throughout, including Abstract & “SUMMARY OF THE INVENTION” in Col. 2-3: The glass fragments are tumbled or vibrated, i.e. forced to rub together, to create smoothed glass fragments);
and wherein the non-cubical once heat-treated standard tempered glass fragments do not distort, explode, or otherwise be damaged by the gas fire (Col. 9, Ln. 25-51); and
wherein the non-cubical once heat-treated standard tempered glass fragments provide a clean burning gas fire and radiate heat in a temperature range from 400º to 800º Fahrenheit providing increased efficiency and does not block the radiant heat of the non-cubical one heat-treated standard tempered glass fragments generated by the gas fire heating the once heat-treated standard tempered glass fragments, and also provides a clean burning soot free fire that does not produce carbon-monoxide (Col. 9, Ln. 25-51: Glass Fragments #904 are utilized in Firepalce #1000 to “radiate heat and allow increased efficiency”, i.e. reduce CO production).
Cl. 21. A plurality of once heat-treated standard tempered glass fragments (Fragments #306, smoothed to form Smoothed Fragments #600) suited for insertion into an enclosure that has a gas fired burner (Burners in gas-fired Fire Pit #900 & Fireplace #1000), each of the plurality of once heat-treated standard glass fragment comprising:
a glass sheet being made from a modified "soda-lime" composition and having been heat-treated once creating a once heat-treated standard tempered glass sheet thereby (Heat Treated Glass Sheet #302; At least Col. 4, Ln. 28-36: The tempered glass is a silica-based mixture, & as indicated on P. 8, Line 17 to Page 9, Line 9 of the instant application, “The standard tempered glass is generally called “soda-lime”);
the once heat-treated standard tempered glass sheet having a surface compression of at least 3,500 and up to 10,000 pounds-force per square inch (psi) (At least Col. 2, Ln. 3-38; Col. 4, Ln. 63-67);
a plurality of glass fragments being made from broken once heat-treated standard tempered glass sheets creating non-cubical polygonal regular and irregular shaped fragments, each fragment from the broken once heat-treated standard tempered glass sheets having sharp edges, sharp corners, and sharp burrs after breaking and being unsuitable for direct handling without protection (Shards #202(x) & Fragments #306 comprising Sharp Edges #204, 308 & Burrs #206);
forcing the plurality of once heat-treated standard tempered glass fragments together creating fragments that have substantially rounded bead-like and bean-like shapes suitable for handling without protection (Throughout, including Abstract & “SUMMARY OF THE INVENTION” in Col. 2-3: The glass fragments are tumbled or vibrated, i.e. forced to rub together, to create smoothed glass fragments; At least Abstract: The smoothed fragments “are suitable for direct handling without hand protection”);
placing the plurality of once heat-treated standard tempered glass fragments with a substantially rounded bean-like and a substantially rounded bead-like shape around a gas fired burner and allowing the fragments to be heated by a gas fire to 400º to 800º Fahrenheit creating a clean burning, soot free fire; and the clean burning, soot free fire causing the once heat-treated standard glass fragments to radiate heat at a temperature of at least 400º to 800º Fahrenheit producing no carbon monoxide (CO) thereby (Col. 9, Ln. 25-51: Glass Fragments #904 are utilized in Firepalce #1000 to “radiate heat and allow increased efficiency”, i.e. reduce CO production).
Cl. 2, 10, 16: wherein the process further comprises tumbling (Via Tumbling Apparatus #500).
Cl. 3, 11, 17: wherein the process further comprises vibrating (Via Tumbling Apparatus #550).
Cl. 4, 12, 18: wherein each member of the plurality of [Cl. 4, 12: once heat-treated standard tempered] glass fragments has a substantially rounded bead-like shape.
Cl. 6, 14, 20, 22: wherein the plurality of [Cl. 6, 14, 22: once heat-treated standard tempered] glass fragments is colored (Col. 4, Ln. 28-36).
Cl. 8: wherein the process further comprises an aqueous solution (Col. 6, Ln. 24-30).
Cl. 23, 24: wherein the plurality of once heat-treated standard tempered glass fragments is used in [Cl. 23: a fireplace (Fireplace #1000) / [Cl. 24: a fire pit (Fire Pit #900)].
~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 13 & 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Jaunzemis ('360) as applied to at least one of Claims 1, 9 & 15.
In Re Claims 5, 13 & 19, “wherein each member of the plurality of [Cl. 5, 13: once heat-treated standard tempered] glass fragments has a bean-like shape”, Jaunzemis ('360) discloses the fragments having a bead-like shape as discussed above but does not disclose a bean-like shape.  Nevertheless, the shape of each glass fragment would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a bean-like shape solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the glass fragments of Jaunzemis ('360) would function equally well in either configuration.
In Re Claim 7, with respect to “wherein the plurality of once heat-treated standard tempered glass fragments does not have fines located therein”, Jaunzemis ('360) is silent on the absence of fines in the tempered glass fragments.  Nevertheless, Examiner takes Official Notice that, since it was well known to one of ordinary skill in the art prior to the effective filing date of the claimed invention, that the presence of fines in tempered glass presents an increased danger of damage to the glass, fabricating the tempered glass without fines is a conventional or well-known feature or method for reducing the possibility of damaging the glass; therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to fabricate the tempered glass of Jaunzemis ('360) without the use of fines for the purpose of reducing the possibility of damage to the tempered glass.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Huson can be reached on (571) 272-4887.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/
Examiner, Art Unit 3749